UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1215



ASSEGID ASSEFA NADEW,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-374-330)


Submitted:   September 30, 2003           Decided:   October 7, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mikre-Michael Ayele, Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, David V. Bernal, Assistant
Director, Jennifer Paisner, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Assegid Assefa Nadew, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”).    The order, entered on January 23, 2003, denied

Nadew’s motion to reconsider the Board’s June 24, 2002 order,

affirming without opinion, the immigration judge’s order denying

his applications for asylum and withholding of removal.           Because

Nadew did not raise the denial of the motion for reconsideration in

his brief, we deem this issue abandoned.        See Edwards v. City of

Goldsboro, 178 F.3d 231, 241 (4th Cir. 1999). Accordingly, we deny

the petition for review.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                        PETITION DENIED




                                    2